DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the panel comprising a plurality of pins disposed spatially along a periphery of the panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "supporting bar" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “supporting” bar has been previously recited or is newly recited.
Claim 17 recites “a table” as the preamble of the claim which lacks proper antecedent to the claims from which is depends.  It is unclear if applicant is intending to claim a combination of the frame and table and thus the claim scope if unclear.
Claims 18-20, recites “a chair” as the preamble of the claim which lacks proper antecedent to the claims from which is depends.  It is unclear if applicant is intending to claim a combination of the frame and chair and thus the claim scope is unclear.
The examiner suggests beginning with the same preamble, recite the structure, and indicate that said structure forms a table or chair.  This claiming form would overcome the rejection and clearly establish the scope of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0296004 to Peng.
Regarding claim 11, Peng ‘004 discloses a collapsible supporting frame 10 comprising: a first supporting unit 32 and a second supporting unit 34 disposed substantially symmetrically with each other, each comprising a first leg 21/22, a second leg 23/24, and one or more lateral connecting bars 302 disposed between and fixedly connected with the first 21/22 and second legs 23/24; and a first bar unit 31 and a second bar unit 33 disposed between the first 32 and second supporting units 34, each comprising a first bar 3011 and a second bar 3012, wherein the first 3011 and second bars 3012 are rotatably connected with each other at proximal ends thereof (fig. 3 – hinge portion 303); a distal end of the first bar 3011 is rotatably connected with the first or second leg 21 of the first supporting unit 32; and  DB2/ 37134491.318a distal end of the second bar 3012 is rotatably connected with the first or second leg 22 of the second supporting unit 34 (Fig. 3); wherein rotational movement of the first 3011 and second bars 3012 pulls the first 32 and second supporting units 34 together or pushes the first 32 and second supporting 34 units away from each other (Figs. 3, 6 and 7).
.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the slots and inserts and how they are configured relative to the bar units that are orientated in a certain manner relative to the supporting units and how the slot and inserts functional relative to the bars, bar units, and thus the supporting units.
Claims 12, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art include frames having hinge and connector means, some of which are for tables or chairs.  Noting that the references are cited because they could be used in subsequent office actions depending on how the claims are amended going forward.  The list is as follows: 3245363-A OR US-2782075-A OR US-3296983-A OR US-2905513-A OR US-2962085-A OR US-1072550-A OR US-5562050-A OR US-9021964-B2 OR US-RE41763-E OR US-4341164-A OR US-8678490-B2 OR US-9332833-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632